Citation Nr: 1218677	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-41 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypothyroidism, status post thyroidectomy for Graves disease.

2.  Entitlement to a rating in excess of 10 percent for disc herniation at L5-S1 with degenerative changes of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to service connection for gastritis, to include as secondary to service-connected hypothyroidism.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism.

6.  Entitlement to service connection for gout, to include as secondary to service-connected hypothyroidism.

7.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.D.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2008, the RO denied increased ratings for the Veteran's service-connected hypothyroidism, lumbar spine disability, and hypertension.  In August 2010, the RO denied service connection for gastritis, sleep apnea, gout, and depression.

The Board notes that in a July 2009 rating decision, the RO granted a 30 percent disability rating for the Veteran's service-connected hypothyroidism effective August 28, 2008.

A Travel Board hearing was held in January 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a Travel Board hearing in January 2012 before the undersigned.  He offered testimony regarding his three claims for increased ratings.  However, shortly before the January 2012 hearing, the Veteran also perfected an appeal with respect to the four service connection claims outlined above.  In his January 2012 VA Form 9 substantive appeal, he indicated his desire to testify before a member of the Board at the RO regarding these issues.  However, the substantive appeal was not associated with the claims file at the time of the hearing, and testimony regarding those issues was not taken.

In a May 2012 memorandum, the Veteran's representative confirmed that the Veteran wanted to testify in support of his four claims for service connection, and that he would offer additional testimony regarding the three increased ratings claims discussed at the January 2012 hearing.  Therefore, the entire case will be remanded to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran to determine whether he desires a videoconference hearing or a personal hearing before a traveling member of the Board of Veterans' Appeals sitting at the RO.  The RO should then schedule the requested hearing as soon as practicable. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


